DETAILED ACTION
This office action is in response to applicant’s amendments filed on 06/21/2022.
Currently claims 1-4, 7-11, 16-18 and 21 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been fully considered and are persuasive.  Therefore, the 103 rejection has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2022 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18 are rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 16, the limitation of the invention, “the semiconductor apparatus according to claim 2, further including an n type semiconductor containing an oxide semiconductor as a main component” does not further limit a similar limitation of amended claim 1, which states, “.…. an n type semiconductor layer including an oxide semiconductor as a major component ….”.
Regarding claim 17, the limitation of the invention, “the semiconductor apparatus according to claim 3, further including an n type semiconductor containing an oxide semiconductor as a main component” does not further limit a similar limitation of amended claim 1, which states, “.…. an n type semiconductor layer including an oxide semiconductor as a major component ….”.
Regarding claim 18, the limitation of the invention, “the semiconductor apparatus according to claim 4, further including an n type semiconductor containing an oxide semiconductor as a main component” does not further limit a similar limitation of amended claim 1, which states, “.…. an n type semiconductor layer including an oxide semiconductor as a major component ….”.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Allowable Subject Matter
Claims 1-4, 7-11 and 21 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art Japanese Patent Pub # JP-2016-025256 A to Hitora teaches, 
a semiconductor apparatus comprising: a gate electrode (135a; Fig. 4; [0048]; i.e. gate electrode), and 
	an n type semiconductor (131a; n type semiconductor; Fig. 4; [0014], [0054]) containing an oxide semiconductor as a main component (Fig. 4; [0014], [0054]),
		the oxide semiconductor containing a Group 13 metal of the periodic table (indium, aluminum and gallium – group 13 metals; Fig. 4; [0015]);
Note: Group 13 contains the metals aluminum, gallium, indium, and thallium. See Boron group - Wikipedia. Thus, Hitora teaches the limitation.

    PNG
    media_image1.png
    806
    789
    media_image1.png
    Greyscale

a channel layer (132; Fig. 4; [0048]; i.e. p-type semiconductor layer) formed of a channel directly or through other layers (134) on a side wall (right and left side wall) of the gate electrode (135a) (Fig. 4; [0048]), 
wherein a portion of or whole of the channel layer (132) includes a p type oxide semiconductor (p type oxide semiconductor; Fig. 4; [0020], [0048]), 
Note: Hitora teaches in para. [0020] that layer 132 is a p-type semiconductor layer having a 6 crystal structure as main component. Hitora further teaches in ‘overview’ that the p-type semiconductor layer contains, as a main component, an inorganic compound (SiC, GaN, delafossite, rhodium oxide, oxychalcogenide, metal sulfide or the like) having a hexagonal crystal structure. Thus, with broadest reasonable interpretation, it can be concurred that p-type layer 132 is an oxide semiconductor.
wherein the p type oxide semiconductor (material of 132) includes a crystal of a metal oxide or a mixed crystal of the metal oxide (rhodium oxide having a hexagonal crystal structure; Fig. 4; ‘overview’).  
Furthermore, US Patent Pub # US 2010/0127255 A1 to Allen teaches, metal oxide containing iridium ([0139], [0166]).
However, neither Hitora nor any cited prior art, appear to explicitly disclose, in context, p type oxide semiconductor in a channel layer includes a crystal of a metal oxide containing iridium or a mixed crystal of the metal oxide containing iridium.
Specifically, the aforementioned ‘p type oxide semiconductor in a channel layer includes a crystal of a metal oxide containing iridium or a mixed crystal of the metal oxide containing iridium,’ is material to the inventive concept of the application at hand to achieve a wider band gap and more excellent electric characteristics in the p type oxide semiconductor contained in the channel layer, thus improving device performance.
Examiner’s Note: The applicant argued on page 2 of “Remarks” that “the advantageous results of the claimed invention are unexpected and not suggested by any combination of Hitora and Allen. The iridium oxide taught by Allen is used as a conducting layer of an electrode that forms a Schottky contact with a zinc oxide layer. Accordingly, Allen fails to teach a p-type oxide semiconductor containing iridium as a channel layer, in combination with an n type semiconductor layer including an oxide semiconductor with a Group 13 metal of the periodic table as a major component, as required by the above-noted features of claim 1”.

Amended independent claim 21 is allowable because the closest prior art Japanese Patent Pub # JP-2016-025256 A to Hitora teaches, 
a semiconductor apparatus comprising: a gate electrode (135a; Fig. 4; [0048]; i.e. gate electrode), and 
	an n type semiconductor (131a; n type semiconductor; Fig. 4; [0014], [0054]) containing an oxide semiconductor as a main component (Fig. 4; [0014], [0054]),
		the oxide semiconductor containing a Group 13 metal of the periodic table (indium, aluminum and gallium – group 13 metals; Fig. 4; [0015]);
Note: Group 13 contains the metals aluminum, gallium, indium, and thallium. See Boron group - Wikipedia. Thus, Hitora teaches the limitation.

    PNG
    media_image1.png
    806
    789
    media_image1.png
    Greyscale

a channel layer (132; Fig. 4; [0048]; i.e. p-type semiconductor layer) formed of a channel directly or through other layers (134) on (on the sides) the gate electrode (135a) (Fig. 4; [0048]), 
wherein a portion of or whole of the channel layer (132) includes a p type oxide semiconductor (p type oxide semiconductor; Fig. 4; [0020], [0048]), 
Note: Hitora teaches in para. [0020] that layer 132 is a p-type semiconductor layer having a 6 crystal structure as main component. Hitora further teaches in ‘overview’ that the p-type semiconductor layer contains, as a main component, an inorganic compound (SiC, GaN, delafossite, rhodium oxide, oxychalcogenide, metal sulfide or the like) having a hexagonal crystal structure. Thus, with broadest reasonable interpretation, it can be concurred that p-type layer 132 is an oxide semiconductor.
wherein the p type oxide semiconductor (material of 132) includes a crystal of a metal oxide or a mixed crystal of the metal oxide (rhodium oxide having a hexagonal crystal structure; Fig. 4; ‘overview’).  
Furthermore, US Patent Pub # US 2010/0127255 A1 to Allen teaches, metal oxide containing iridium ([0139], [0166]).
However, neither Hitora nor any cited prior art, appear to explicitly disclose, in context, p type oxide semiconductor in a channel layer includes a crystal of a metal oxide containing iridium or a mixed crystal of the metal oxide containing iridium.
Specifically, the aforementioned ‘p type oxide semiconductor in a channel layer includes a crystal of a metal oxide containing iridium or a mixed crystal of the metal oxide containing iridium,’ is material to the inventive concept of the application at hand to achieve a wider band gap and more excellent electric characteristics in the p type oxide semiconductor contained in the channel layer, thus improving device performance.
Examiner’s Note: The applicant argued on page 2 of “Remarks” that “the advantageous results of the claimed invention are unexpected and not suggested by any combination of Hitora and Allen. The iridium oxide taught by Allen is used as a conducting layer of an electrode that forms a Schottky contact with a zinc oxide layer. Accordingly, Allen fails to teach a p-type oxide semiconductor containing iridium as a channel layer, in combination with an n type semiconductor layer including an oxide semiconductor with a Group 13 metal of the periodic table as a major component, as required by the above-noted features of claim 1”.
Dependent claims 2-4 and 7-11 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-4 and 7-11 are also allowable.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection/allowance but are relevant to the disclosure.
1. US 2016/0359042 A1 (Tateshita) - A semiconductor device is disclosed including a gate electrode configured to be provided over a silicon substrate with the intermediary of a gate insulating film in such a way that the sidewall of the gate electrode is covered by the gate insulating film, and a mixed crystal layer configured to be provided on a recess region obtained through partial removal of the silicon substrate on both the sides of the gate electrode and be composed of silicon and an atom having a lattice constant different from that of silicon.
2. US 2016/0079238 A1 (Siemieniec) - A semiconductor device is disclosed including field electrode structures extending in a direction vertical to a first surface in a semiconductor body. Cell mesas are formed from portions of the semiconductor body between the field electrode structures and include body zones that form first pn junctions with a drift zone. Gate structures between the field electrode structures control a current flow through the body zones. Auxiliary diode structures with a forward voltage lower than the first pn junctions are electrically connected in parallel with the first pn junctions, wherein semiconducting portions of the auxiliary diode structures are formed in the cell mesas.
3. Us 2015/0325660 A1 (Hitora) - A crystalline multilayer structure having good semiconductor properties is disclosed. The crystalline multilayer structure has good electrical properties - the controllability of conductivity is good and vertical conduction is possible. A crystalline multilayer structure includes a metal layer containing a uniaxially oriented metal as a major component and a semiconductor layer disposed directly on the metal layer or with another layer and containing a crystalline oxide semiconductor as a major component. The crystalline oxide semiconductor contains one or more metals selected from gallium, indium, and aluminum and is uniaxially oriented.
4. US 2015/0318347 A1 (Falck) - A semiconductor device is disclosed including a semiconductor body with bottom and top sides and a lateral surface. An active semiconductor region is formed in the semiconductor body and an edge region surrounds the active semiconductor region. A first semiconductor zone of a first conduction type is formed in the edge region. An edge termination structure having at least N field limiting structures is formed in the edge region. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


10/01/2022